The appellant, Homer Dennis, was, at the December term of the circuit court of Tallapoosa county, indicted, jointly with Marvin Dennis, for the murder of Floyd Walls, the indictment charging murder in the first degree. Appellant demanded a severance and on his trial was convicted of murder in the first degree and sentenced to imprisonment for life. From this judgment he has appealed on the record without bill of exceptions.
We have examined the record and find it in all things regular and find no reversible error in the proceedings of the trial court.
The judgment of conviction and sentence is therefore due to be affirmed. It is so ordered by the court.
Affirmed.
ANDERSON, C. J., and THOMAS and KNIGHT, JJ., concur.